Exhibit 10.3

Picture 4 [ex-10d3g001.jpg]

January 6, 2020

Mr. Daniel Hanbridge

[Redacted]

 

Re:       Employment Terms

Dear Dan,

Reference is made to the offer letter signed by you and Sequential Brands Group,
Inc. (the “Company”), dated as of December 1, 2016 (the “Terms”). This letter
amends certain terms of your employment with the Company (the “Amended Terms”)
and supersedes, in all respects, the corresponding Terms.

1.



Title: Effective as of the date of this letter, your title will be Senior Vice
President – Finance & Interim Chief Financial Officer of Sequential Brands
Group, Inc. (“Sequential”). You will report to the CEO of the Company.

2.



Annual Base Salary: Effective January 6, 2020, your annual base salary is
increased to $250,000 per year (your “Annual Base Salary”).    

3.



Bonus Target and Discretionary Bonus: Effective January 1, 2020, your bonus
target for the Company’s 2020 fiscal year and each fiscal year thereafter is
increased to 40% of your Annual Base Salary.  The Terms shall continue to govern
how the bonus is calculated/determined and payment terms of the bonus (e.g., you
must be actively employed with the Company at the time the bonus is paid).  You
acknowledge that the Company’s 2019 performance goals for awarding you and other
employees a bonus for 2019 have not been met and therefore you will not be
entitled to a  bonus for the year ending December 31, 2019.    Notwithstanding
the foregoing, in recognition of your promotion and your extraordinary
individual performance during 2019, the Compensation Committee has approved a
discretionary bonus of $50,000 (less applicable withholdings and deductions) to
be paid to you by March 31, 2020, subject to your continued employment with the
Company through that date; provided, however, that if you are terminated without
cause prior to March 31, 2020, you will still receive the $50,000 on March 31,
2020.

4.



LTI Bonus in Lieu of Stock: In recognition of your valuable services to the
Company, the Compensation Committee has approved a long term cash incentive
bonus in lieu of a stock grant of $50,000 (the “LTI Bonus”) (less applicable
withholdings and deductions) to be paid to you in two installments as follows:
(a) $5,000 on January 15, 2020; and (b) $45,000 on October 1, 2020, subject to
your continued employment with the Company through that date; provided, however,
that if you are terminated without cause prior to October 1, 2020, you will
still receive the $45,000 on October 1, 2020. 

 



 

601 W. 26th Street, Suite 900 New York, NY 10001

Phone: 212-827-8000

www.sequentialbrandsgroup.com



Picture 2 [ex-10d3g001.jpg]

5.



Employee Status: You will continue to be an employee “at-will” of the Company,
meaning that either you or the Company can terminate your employment at any time
and for any reason, with or without cause, provided that you agree to provide
the Company with a minimum of sixty  (60) days’ notice in the event you elect to
terminate your employment, which notice may be waived by the Company (in whole
or in part) in its sole discretion. For the avoidance of doubt, you acknowledge
and agree that neither the removal of Interim Chief Financial Officer from your
title, nor any change of who you report to, shall be construed or interpreted as
a constructive termination or diminution of duties.

6.



Severance: In the event that your employment is terminated by the Company
without cause, the Company will pay you 6 months of Annual Salary of severance,
payable in equal installments in accordance with the Company’s standard payroll
procedures, less applicable withholdings. The severance described above will be
subject to your execution (and non-revocation) of the Company’s standard release
of claims.    

Please confirm your acceptance and agreement to the foregoing terms by signing
below.

 

 

 

 

 

 

Sincerely,

 

 

 

SEQUENTIAL BRANDS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Chad Wagenheim

 

Name:

Chad Wagenheim

 

Title:

President

 

 

Accepted and agreed this 6th day of

January 2020 by:

 

 

 

 

/s/ Daniel Hanbridge

 

Daniel Hanbridge

 

 

 

601 W. 26th Street, Suite 900 New York, NY 10001

Phone: 212-827-8000

www.sequentialbrandsgroup.com

